STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 3, 2015
               Plaintiff-Appellee,

v                                                                    No. 318478
                                                                     Chippewa Circuit Court
JUWAN BERNARD LANCE,                                                 LC No. 12-000942-FH

               Defendant-Appellant.


Before: SERVITTO, P.J., and STEPHENS and M. J. KELLY, JJ.

PER CURIAM.

      Defendant appeals as of right from his bench trial conviction of assault of a prison
employee, MCL 750.197c. The trial court sentenced defendant as a habitual fourth offender,
MCL 769.12, to 58 months to 20 years’ imprisonment. We affirm.

       Defendant’s sole argument on appeal is that the verdict was against the great weight of
the evidence. “[A] new trial based upon the weight of the evidence should be granted only
where the evidence preponderates heavily against the verdict and a serious miscarriage of justice
would otherwise result.” People v Lemmon, 456 Mich. 625, 642; 576 NW2d 129 (1998) (internal
quotation marks and citation omitted).

       MCL 750.197c(1) provides as follows:

               A person lawfully imprisoned in a jail, other place of confinement
       established by law for any term, or lawfully imprisoned for any purpose at any
       other place, including, but not limited to, hospitals and other health care facilities
       or awaiting examination, trial, arraignment, sentence, or after sentence awaiting or
       during transfer to or from a prison, for a crime or offense, or charged with a crime
       or offense who, without being discharged from the place of confinement, or other
       lawful imprisonment by due process of law, through the use of violence, threats of
       violence or dangerous weapons, assaults an employee of the place of confinement
       or other custodian knowing the person to be an employee or custodian or breaks
       the place of confinement and escapes, or breaks the place of confinement
       although an escape is not actually made, is guilty of a felony . . . .

       At trial, witnesses testified that defendant was escorted to a holding cell at the Chippewa
Correctional Facility and defendant refused officers’ requests to enter the cell. Officer Collin

                                                -1-
Strickland and Sergeant Dale Beaulieu testified that when defendant resisted entering the cell,
Strickland and Officer Sharron Seames held defendant by the arms to place him inside the room.
At that point, defendant “bucked” his elbows, striking Strickland in the jaw. Seames testified
that she assisted Strickland in attempting to place defendant in the holding room, but did not see
defendant strike Strickland. Defendant testified that, after refusing to enter the holding cell,
Strickland pushed him against a wall and then took him to the ground. Defendant said that he
did not strike Strickland with his elbows, but that Strickland may have been injured when he
took defendant to the ground.

        According to defendant, the contradictions between his testimony and the testimony of
plaintiff’s witnesses preponderate against a guilty verdict. Generally, “conflicting testimony or
a question as to the credibility of a witness are not sufficient grounds for granting a new trial.”
Lemmon, 456 Mich. at 643 (internal quotation marks and citation omitted). However, conflicting
testimony warrants a new trial in cases where witness “testimony contradicts indisputable
physical facts or laws” or where testimony was so impeached that it is deprived of all probative
value. Id. (internal quotation marks and citations omitted).

         Defendant correctly asserts that plaintiff’s witnesses presented conflicting testimony
regarding where he was escorted from and whether he wore a belly chain or a red strap.
Beaulieu and Seames testified that the incident occurred as defendant was being escorted from
Health Services, while Strickland testified that defendant was being escorted from his cell.
Beaulieu and Seames testified that defendant was escorted using belly chains, while Strickland
testified that defendant was escorted using a red strap, and defendant testified that he was
escorted using belly chains and a red strap. However, these are minor details and do not impeach
the witnesses’ credibility so as to deprive the testimony of all probative value. The discrepancies
in testimony had no bearing on the circumstances surrounding Strickland’s injury. There is no
evidence that the belly chain or the red strap affected defendant’s ability to lift his elbows in the
manner described by Strickland and Beaulieu.

       Strickland and Beaulieu both testified that after defendant resisted entering the holding
room, Strickland and Seames grabbed defendant by the arms to place him inside the room, which
was when defendant “bucked” his elbows, striking Strickland in the jaw. The trial court had the
opportunity to weigh the defendant’s credibility against the testimonies of Strickland and
Beaulieu, MCR 2.613(c), and we defer to its determinations.

       Affirmed.

                                                              /s/ Deborah A. Servitto
                                                              /s/ Cynthia Diane Stephens
                                                              /s/ Michael J. Kelly




                                                -2-